                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00311-GCM
WILLIE T. KELLY JR.,

                Plaintiff,

    v.                                                            ORDER

CODI J LAUR,

                Defendant.


         TO: U.S. Marshal, Western District of North Carolina, Charlotte, North Carolina.

         TO: Warden, Alexander Correctional Institution, Taylorsville, North Carolina.

         IT IS ORDERED that the Warden of the Alexander Correctional Institution, have the

body of Willie T. Kelly, Jr., offender number 0223603, now incarcerated at the Alexander

Correctional Institution, under safe and secure conduct before the undersigned United States

Senior District Judge Graham C. Mullen, in and for the United States District Court for the

Western District of North Carolina, at the courtroom in the city of Charlotte, North Carolina, on

or before June 14, 2021, at 10:00 a.m., to be present for the trial in this matter. Mr. Kelly’s trial

is scheduled to begin at 10:00 a.m. on Monday, June 14, 2021, in Courtroom 5A of the Charles

R. Jonas Federal Building, 401 West Trade Street, Charlotte, North Carolina 28202.

         Because Mr. Kelly is not in federal custody for these proceedings, the United States

Marshals Service shall not be responsible for accompanying Mr. Kelly while he is in the

courthouse. The Warden of Alexander Correctional Institution shall be responsible for having

sufficient state law enforcement officers to be present at all times and responsible for

maintaining custody of, and ensure safe and secure conduct by, Mr. Kelly for the duration of the
trial in this matter. The Warden of Alexander Correctional Institution shall ensure that Mr.

Kelly is present for each and every day of trial until the trial is completed.

         IT IS, THEREFORE, ORDERED that the Warden at the Alexander Correctional

Institution must transport Plaintiff Willie T. Kelly, Jr., so that he is present for trial to begin on

Monday, June 14, 2021 at 10:00 a.m., and then return him to the Alexander Correctional

Institution at the conclusion of trial.

        IT IS FURTHER ORDERED that the Clerk’s Office is respectfully directed to send a

copy of this Order to all parties, the U.S. Marshal, and the Warden of the Alexander

Correctional Institution, 633 Old Landfill Road, Taylorsville, NC 28681.

        SO ORDERED.


                                          Signed: April 30, 2021
